Title: Orders to Brigadier General Philemon Dickinson, 12 December 1776
From: Washington, George
To: Dickinson, Philemon



Head Quarters Trenton Falls Decemb. 12. 1776

You will post your Troops at Yearleys ferry or some where near it—find out the fording place there and have a Redoubt thrown up immediatly[.] You and General Ewing must divide the Ground between Trenton falls and your post and establish the Proper Guards and Patrols to watch the Enemy motions, You will Spare no pains or Expence to Obtain inteligence—all promises made or monies Advanced shall be fully complyed with and discharged[.] Every peice of Inteligence worthy notice you Obtain forward it to me by Express—Let the troops always have three Days provision Cook’d before hand and keep them together as much as possible Night and Day—that they may be in readiness in the Shortest notice to make Head against the Enemy[.] Should they attempt to land on this Side you will give them all the Opposition in your power, Should you be routed from Your Post you are to repair to the Strong Grounds at Germain Town—unless you can posibly join the upper or lower division of the Army which if practicable you are to do—Be particularly attentive to the Boats & other Vessels, and Suffer no Person to pass over to the Jerseys here without a Permit. Given at Head Quarters at Trenton Falls this 12th day of Decr 1776.

G.W.

